                  IN THE UNITED STATES DISTRICT COURT
                                                                            9/27/2019

                        FOR THE DISTRICT OF MONTANA

                                BUTTE DIVISION

 PHYLLIS SAXON, SANDRA
 IVERSON, THE METLEN HOTEL,
 and OLD WEST SALOON, LLC,                      No. CV 19-16-BU-SEH

                           Plaintiffs,
                                                ORDER
 vs.

 CITY OF DILLON, MONTANA, a
 body politic, DILLON POLICE
 CHIEF PAUL CRAFT, in his
 individual and official capacity,
 DILLON POLICE CHIEF DONALD
 GUIBERSON, in his individual and
 official capacity, and OFFICER
 JOSEPH HORROCKS, in his
 individual and official capacity and
 JOHN DOES 1-X,

                           Defendants.

       Defendants have moved for "adoption of a Stipulated Protective Order Re:

Confidential Documents because this matter involves Confidential Criminal

Justice Information and other confidential, sensitive documents." 1 The proposed

Stipulated Protective Order Re: Confidential Documents the Court is requested to



       'Doc. 10 at 2.
enter is attached as an exhibit to the motion. 2

          Counsel are apprised the Court is not disposed to approval of any requested

protective order that is inconsistent with and that does not include, in substance,

the following language:

      "Filing of documents subject to a protective order shall require a motion for

leave to redact and be conducted in compliance with L.R. 26.4(b )(2). No redacted

document shall be considered by the Court or relied upon by any party absent an

order of Court so permitting."

      "All parties understand that all documents relied upon by the Court in

resolving any issue before the Court, including documents redacted, will be

unredacted and made public contemporaneously with the Court's ruling on the

issue."

      The parties are invited to consider resubmission of the proposed stipulated

protective order.
                            ~
      DATED this       ;,_7 ~ of September, 2019.


                                                 ~e~gi'.n,/
                                                 United States District Judge



      2
          Doc. 10-1.

                                           -2-
